DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
a)  Species 1 – Figure 3A directed to a rotational sensor having a pendulous mass suspended from a flexure hinge pivot.  (Claims 1-4).
b)  Species 2 – Figure 3B directed to a rotational sensor having a pendulous mass suspended from a bending beam.  (Claims 5-7).
c)  Species 3 – Figure 3C directed to a rotational sensor having a pendulous mass suspended from a crossed bending beam.  (Claims 8-10).
d)  Species 4 – Figure 4A directed to a rotational and horizontal acceleration sensor having two inertial masses suspended by flexure hinge pivots.  (Claims 11-12).
e)  Species 5 – Figure 4B directed to a rotational and horizontal acceleration sensor having two inertial masses suspended by bending beams.  (Claims 13-15).
f)  Species 6 – Figure 4C directed to a rotational and horizontal acceleration sensor having two inertial masses suspended crossed flexure bending beams.  (Claims 16-18).
g)  Species 7 – Figure 5A directed to a rotational sensor having balanced inertial masses having a center of mass at a center of rotation suspended by a flexure hinge pivot.  (Claims 19-20).
h)  Species 8 – Figure 5B directed to a rotational sensor having balanced inertial masses having a center of mass at a center of rotation suspended by a crossed flexure bend beams.  (Claims 21-24).
Species 9 – Figure 7 directed to a geophysical measurement system.  (Claims 25-26).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The mutually exclusive characteristics of each species are enumerated in the above description of the species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics as set forth above because at least the following reason(s) apply: 1) the inventions have acquired a separate status in the art in view of their different classification, and/or 2) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or 3) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861